DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-04-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-069704 hereinafter Onozaki [cited in IDS filed 11-04-2019]. 
Regarding Claim 1, Onozaki teaches a nonaqueous electrolytic solution comprising: a lithium salt and a nonaqueous solvent (paragraphs 7-13) , wherein the nonaqueous solvent comprises a fluorinated chain carboxylate ester, a dicarbonyl compound having two carbonyl groups in the molecule, and an organic chlorine compound (see Table 2, Example 13). 
Regarding Claim 2, Onozaki teaches that the dicarbonyl compound has a chain molecular structure (paragraphs 61-63). 
Regarding Claims 3 and 4, Onozaki teaches that the fluorinated chain carboxylate ester comprises methyl 3,3,3-trifluoropropionate and 2,2,2-trifluoroethyl acetate (paragraphs 32-38). 
Regarding Claim 5, Onozaki teaches that the content of the dicarbonyl compound in the nonaqueous electrolyte is 0.01 to 20 mass % (paragraph 86). 
Regarding Claim 6, Onozaki teaches that the content of the fluorinated chain carboxylate ester in the nonaqueous solvent is not less than 30 vol % and not more than 90 vol % (paragraph 83). 
Regarding Claim 7, Onozaki teaches that the lithium salt comprises a combination of LiPF6 (paragraphs 80-81). 
Regarding Claims 9 and 10, Onozaki teaches a secondary battery comprising: the nonaqueous electrolyte described above, a positive electrode, and a negative electrode, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-069704 hereinafter Onozaki in view of U.S. Pre-Grant Publication 2003/0165733 hereinafter Takehara. 
Regarding Claim 8, Onozaki does not disclose the specific dicarbonyl compound as claimed, however, Takehara teaches a nonaqueous electrolytic solution that comprises an additive such as succinic anhydride (paragraph 82). Therefore, it would have been obvious to one of ordinary skill in the art to include succinic anhydride in the electrolytic solution before the effective filing date of the claimed invention because Takehara discloses that such modification can form a coating film on electrode surfaces to inhibit solvent decomposition on the electrodes (paragraph 81). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729